PER CURIAM:
Ronald Eustach appeals from the district court’s orders denying his motions for reconsideration of his criminal judgment filed under Fed.R.Civ.P. 59(e), 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Eustach, No. 4:00-cr-00067-CMC-2 (D.S.C. Sept. 18 & Oct. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.